Name: Commission Regulation (EEC) No 2080/87 of 15 July 1987 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 2282/86
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 No L 195/8 Official Journal of the European Communities 16. 7. 87 COMMISSION REGULATION (EEC) No 2080/87 of 15 July 1987 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 2282/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Direc ­ tive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3), as last amended by Directive 86/83/EEC (4) ; Whereas, in view of the results of the census of December 1986 the weighting coefficients fixed by Commission Regulation (EEC) No' 2282/86 (^ should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex to this Regulation . Article 2 Regulation (EEC) No 2282/86 is hereby repealed. Article 3 This Regulation shall enter into force on 1 August 1987 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 133, 21 . 5 . 1986, p. 39 . 0 OJ No L 223, 16 . 8 . 1976, p. 4 . (4) OJ No L 77, 22. 3 . 1986, p. 31 . ¥) OJ No L 200, 23 . 7 . 1986, p. 13 . 16. 7. 87 Official Journal of the European Communities No L 195/9 ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium 5,8 Denmark 9,3 Germany 24,0 Greece 1,1 Spain 1 5,7 France 11,9 Ireland 1,0 Italy 9,2 Luxembourg 0,1 Netherlands 14,0 United Kingdom 7,9